PER CURIAM.
Francisco Medina appeals a final judgment of dissolution of marriage. First, we conclude that there was substantial competent evidence supporting the trial court’s determination that the wife, appellee Lucrecia Medina, had made a loan to the husband from her separate funds that she brought to the marriage. Judgment was properly entered in her favor for that amount. Second, we conclude that the trial court acted within the bounds of sound discretion in ordering payment of rehabilitative alimony to the wife. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Although there was disputed evidence with respect to the wife’s need and the husband’s ability to pay, those evidentiary matters were resolved in the wife’s favor. The order granting attorney’s fees to the wife is likewise affirmed.
Affirmed.